Citation Nr: 1018151	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of the sense of smell. 

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The RO, in pertinent part, denied 
a claim of service connection for asthma and determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for loss of the sense of 
smell.  The RO additionally awarded an increased 10 percent 
disabling rating for residuals of a shell fragment wound of 
the left thumb and index finger and continued a 
noncompensable rating for shrapnel wound scars of the left 
index finger and left thumb.  

The Veteran presented testimony before the Board in June 
2006.  The transcript has been associated with the claims 
folder.

In August 2007, the Board denied the increased rating claims 
for shrapnel wound scars and residuals of shell fragment 
wounds of the left thumb and index finger.  The claims are no 
longer in appellate status.  

The claims pertaining to asthma and loss of the sense of 
smell were remanded to the RO for further development and 
adjudication.  Because the Board's remand directives have not 
been completed, the appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

In its August 2007 remand, the RO/AMC was instructed to 
remand the claim for loss of the sense of smell for VA to 
examine the bases of the prior denial in May 1999 and advise 
the Veteran as to what evidence and information was necessary 
to reopen and to substantiate his claim in accordance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board 
specifically noted that although the Veteran received a 
letter of notification dated in May 2005, the letter failed 
to fully comply with the holding in Kent, and did not inform 
the Veteran of the bases for the previous denial of his claim 
in May 1999.

In attempt to comply with the Board's remand instructions, 
the RO/AMC sent the Veteran an additional notification letter 
in October 2007; however, this letter also failed to comply 
with the holding in Kent.  The RO notified the Veteran that 
his claim for loss of the sense of smell was denied in May 
1999: 

". . . because VA outpatient treatment 
reports note that [he took] nasal 
inhalers and noted a 62 year history of 
pipe smoking, but [did] not show any 
treatment for loss of sense of smell."

In so noting, the RO/AMC did not advise the Veteran of the 
reason for the May 1999 reasons for the denial of the claim, 
but instead advised the Veteran of the August 2005 decision 
currently on appeal, which found that the Veteran had not 
submitted new and material evidence to reopen the claim.  
Stated alternatively, the RO/AMC did not inform the Veteran 
that his claim was denied in May 1999 as there was no record 
of loss of sense of smell showing a chronic disability 
subject to service connection.  The RO additionally found in 
May 1999 that neither the secondary service treatment records 
nor the evidence of record showed any current loss of sense 
of smell.  

Upon Remand, the RO is instructed to provide the corrective 
notice as delineated above.  A copy of the letter is to be 
placed in the claims file.  

The RO was additionally instructed in August 2007 to assist 
the Veteran and make reasonable efforts to obtain relevant 
records that the Veteran adequately identified and authorized 
VA to obtain.   See 38 U.S.C.A § 5103A.  In an October 2007 
VA Form 21-4138, Statement in Support of Claim, the Veteran 
informed the RO for the first time that he sought treatment 
in the 1940's and 1950's from the VA Medical Center (VAMC) in 
Newington, Connecticut.  

The RO/AMC made repeated efforts (February 2008, June 2009, 
and August 2009) to obtain records from the VAMC in 
Newington; however, no response was received to the requests 
for records, to include a negative response.  The RO/AMC made 
a fourth attempt to the West Haven VAMC in January 2010, 
again with no response.  

Based on its finding that the VA Medical Centers in Newington 
and West Haven made no response to the RO/AMC's requests, the 
RO/AMC made a formal finding of the unavailability of the 
treatment records, and found that all efforts had been 
exhausted and further attempts were futile.  

The fact that the VA Medical Centers in Newington and West 
Haven made no response to the RO/AMC's repeated requests for 
records does not support a finding that the records are 
"unavailable." 

Pursuant to 38 C.F.R. § 3.159(c)(2), VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  VA will end its efforts to 
obtain these records only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal Department or Agency advises VA that the request 
records do not exist or the custodian does not have them.  

The VAMC in Newington, Connecticut, did not advise the RO 
that the records did not exist or that they did not have 
them.  The VAMC in West Haven, Connecticut, was only sent one 
request with no follow-ups.  Upon Remand, a negative response 
from both facilities must be associated with the claims 
folder prior to finding that any further efforts would be 
futile.        

Finally, the Board notes the Veteran indicated in November 
2007 that he was "currently" being treated by Dr. A at the 
VA clinic in Windham.  A review of the claims file shows the 
last VA records are dated in July 2005.  Ongoing VA medical 
records pertinent to the issues should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, this case must again be remanded to comply with 
the law as to development of the record.  The RO/AMC is 
directed to the specific development instructions delineated 
in the numbered paragraphs below.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO/AMC will advise the Veteran of 
what evidence would substantiate his 
petition to reopen his claim of service 
connection for loss of the sense of 
smell, first denied in a May 1999 rating 
decision.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Kent ruling, and advise 
the Veteran of the evidence and 
information necessary to reopen and 
substantiate the claim.  The RO/AMC will 
also comply with any directives of the 
Veterans Benefits Administration and 
advise the claimant of the elements 
required to establish service connection 
found insufficient in the previous 
denial.  Note: the Veteran's claim was 
denied in May 1999 as there was no record 
of loss of sense of smell showing a 
chronic disability subject to service 
connection.  The RO additionally found in 
May 1999 that neither the secondary 
service treatment records nor the 
evidence of record showed any current 
loss of sense of smell.  

2.  The RO/AMC will contact the Veteran 
and request that he identify all 
healthcare providers who have treated him 
for asthma and loss of the sense of smell 
since discharge from service.   The 
RO/AMC will request that the Veteran 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence relating to such 
treatment.  The RO/AMC will attempt to 
obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO/AMC must seek to 
obtain treatment records of the Veteran 
from the following:  

(a) the VAMC in Newington, 
Connecticut, dated from 1946 to the 
present; 

(b) the VAMC in West Haven, 
Connecticut, dated from 1946 to the 
present; 

(c) any ongoing VA treatment records 
from the VAMC in Windham, 
Connecticut, dated from July 2005 to 
the present.  


The RO/AMC must also advise the 
Veteran that he may submit the 
information and releases necessary 
to obtain treatment records from 
"Dr. T.H."  All information that is 
not duplicative of evidence already 
received should be associated with 
the claims file.  All requests for 
records and their responses should 
be clearly delineated in the claims 
folder.  A negative response must be 
obtained from the VAMCs in West 
Haven and Newington, if the records 
are not available.  

3.  The RO/AMC must notify the Veteran as 
to the existence, or lack thereof, of 
these records.  The notice must contain 
(1) the identity of the records VA was 
unable to obtain; (2) an explanation of 
the efforts VA made to obtain the 
records; (3) a description of any further 
action VA will take regarding the claim, 
including, but not limited to, notice 
that VA will decide the claim based on 
the evidence of record unless the 
claimant submits the records VA was 
unable to obtain; and (4) a notice that 
the claimant is ultimately responsible 
for providing the evidence.  38 C.F.R. § 
3.159(e).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC must readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

5.   If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




